Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 5, 9, 12, 14, 16, 18-22, and 24 are pending.
	Claims 2, 4, 6, 17 cancelled by Examiner’s amendment below. 
	Claim 1 is amended by Examiner’s amendment below.
	Claims 1, 5, 9, 12, 14, 16, 18-22, and 24 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lynda Fitzpatrick on 03/15/2022.
Please amend the claims with respect to the claim set filed on 03/07/2022.
Cancel claims 2, 4, 6, 15, and 17.
1. (Currently Amended) A method of altering the fatty acid profile in the seed of a soybean plant, the method comprising introducing four or more nucleotide modifications through four or more targeted DNA breaks at four or more genomic loci of a plant at the same time, wherein 
a first polynucleotide encoding a FAD2-1A polypeptide, a second polynucleotide encoding a FAD3a polypeptide, a third polynucleotide encoding a FAD2-1 B polypeptide, and a fourth polynucleotide encoding a FAD3b polypeptide 
(b) wherein the oleic acid content is increased to at least 75% by weight of the total fatty acids and the linolenic acid content is decreased to less than 3% by weight of the total fatty acids in the seed compared to the seed of a control plant not comprising the four or more introduced nucleotide modifications.  

16. (Currently Amended) The method of claim 1, wherein the first polynucleotide comprises at least one of SEQ ID NOS: 35-[[58]]43 [[and]] wherein the second polynucleotide comprises at least one of SEQ ID NOS:59-[[64]]61, wherein the third polynucleotide comprises at least one of SEQ ID NOS: 44-58, and wherein the fourth polynucleotide comprises at least one of SEQ ID NOS: 62-64.

18. (Currently Amended) The method of claim [[17]] 1, wherein the first polynucleotide encodes a FAD2-1A polypeptide having at least 90% identity to SEQ ID NO: 70, the second polynucleotide encodes a FAD3a polypeptide having at least 90% identity to SEQ ID NO: 74, and wherein the genomic loci comprise a third polynucleotide encoding a FAD2-1 B polypeptide having at least 90% identity to SEQ ID NO: 72 and a fourth polynucleotide encoding a FAD3b polypeptide having at least 90% identity to SEQ ID NO: 76.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to methods of simultaneously introducing modifications into FAD2-1A, FAD2-1B, FAD3a, and FAD3b genes. While there is teaching in the art to make mutations in these four genes in soybean, there was not a reasonable expectation of success in doing so simultaneously as is required by the claims. There prior art has teams has teachings suggesting the simultaneous targeting of multiple targets may or may not be successful. For example, the previously cited reference Xing teaches difficulties in generating simultaneous mutations. Contrary to that Cai et al 2015 (PLOS One 10:8 p. 1-13) taught that multiple sites can be targeted in two different genes in soybean hairy root culture. These contrary teachings point to unpredictability in the art which leads to the conclusion that there would have not been a reasonable expectation of success in practicing the methods as claimed at the time of filing. Accordingly, claims 1, 5, 9, 12, 14-22, and 24 are allowed. Note that claims 12 is interpreted as requiring at least a single modification in each gene and multiple modification in at least one of the four targeted genes.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663